DETAILED ACTION
Notice to Applicant
In the amendment dated 3/10/2021, the following has occurred: Claims 1 and 19 have been amended.
Claims 1, 4, 5, 9-19, and 25-29 are pending. Claims 9-18 have been withdrawn. Claims 1, 4, 5, 19, and 25-29 are examined herein.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rong Bai on 3/18/2021.

The application has been amended as follows: 
Claim 5 has been amended. Claims 9-18 have been canceled. Claims 30-32 have been added.
crosslinked polymer matrix comprises at least one polymer selected from the group consisting of:	polyethylene oxide (PEO);	polypropylene oxide (PPO);	polyvinyl alcohol (PVA);	polyacrylamide (PAM);	polyacrylonitrile (PAN);	polymethyl methacrylate (PMMA);	polyacrylic acid (PAA);	gelatin; and	starch.
9-18. (Canceled)
30.	(New) The aqueous gel polymer electrolyte of claim 1, wherein the aqueous gel polymer electrolyte is formed via steps including:	mixing gel monomer, crosslinking agent, and initiator with aqueous electrolyte solvent for forming an aqueous gel polymer electrolyte mixture;	including an electrolyte additive compound including boron in the aqueous gel polymer electrolyte mixture to provide the aqueous gel polymer electrolyte having the electrolyte additive therein; and 	curing the aqueous gel polymer electrolyte having the electrolyte additive therein.
31.	(New) The aqueous gel polymer electrolyte of claim 30, wherein the gel monomer, crosslinking agent, and initiator form the crosslinked polymer matrix.
32.	(New) The aqueous gel polymer electrolyte of claim 1, wherein the aqueous gel polymer electrolyte comprises 0.2 w% to 1 wt% tetraborate decahydrate (Na2B4O7•10H2O).





Allowable Subject Matter
Claims 1, 4, 5, 19 and 25-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims have been amended to overcome the § 112 rejections and now require an aqueous electrolyte with a divalent zinc or manganous salt, a crosslinked polymer matrix, and an electrolyte additive compound configured to increase ionic conductivity of the gel polymer electrolyte comprising sodium tetraborate decahydrate, the tetraborate compound forming the gel matrix. The closest prior art is previously Zeng, directed towards a flexible zinc battery with a PVA polymer aqueous electrolyte. Zeng does not teach a crosslinked PVA nor does it teach borax additive. Although crosslinked polymers were known in the art for aqueous zinc electrolytes, using borax to form a gel polymer containing divalent zinc or bivalent manganous salt solution appears to be novel and non-obvious on the prior art of record. Iwakura et al. “Charge-discharge characteristics of nickel/zinc battery with polymer hydrogel electrolyte.” Journal of Power Sources 152 (2005) 291-294 teaches a cross-linked potassium polyacrylate electrolyte but does not teach the use of borax. Previously cited Jones teaches that tetraborate compounds can be added to form cross-linked separators but does not discuss them in the context of forming a gel polymer as claimed. Previously cited Taylor teaches borax additive in a PVA polymer solution to gellify or solidify it as a “barrier layer” but does not disclose the claimed salts in the electrolyte. A review of the prior art, previously cited (“Review of the Use of GPEs”, cited in the Non-Final Rejection of 12/28/2020), provides a table of various gel polymers used in zinc-based batteries with the salts in the electrolyte (table 3). It does not appear that a cross-linked gel polymer matrix containing divalent zinc or bivalent manganese ions until Applicant’s own work starts to appear after the priority date (see e.g.  ref. no. 183 and others cited in the “Review of the Use of GPEs”). None of the disclosed references, considered to be a review of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.